DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the RCE filed on 09/06/2021.
As per instant Amendment, submitted on 09/06/2021, Claims 1, 8 and 15 have been amended; Claims 1, 8 and 15 are independent Claims; Claims 1-20 have been examined and are pending. This Office Action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2020 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1 -20 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al. (“DING,” US 20190354688, filed on 05/17/2019) in view Singh et al. (“Singh,” US 20200234110, filed on 01/22/2019) 

Regarding Claim 1;
	
	DING discloses a method for securing trained machine learning models in a computing environment by one or more processors comprising (par 0004; a platform with a processor and a memory storing machine executable instructions to configure the processor to train a deep neural network using push to corner preprocessing and adversarial training; par 0002; training, providing, and/or using machine learning architectures for defence against adversarial attacks):
providing one or more hardened machine learning models secured against adversarial attacks by adding adversarial protection to one or more previously trained machine learning models (par 0053; an original neural network model may be provided, accessed, already residing on, or otherwise loaded into the platform. This pre-trained neural network is not robust enough against certain types of adversarial attacks. The platform adversarially trains the neural network using input data with push-to-corner preprocessing; par 0029; training engine that uses a Push-To-Corner defence strategy to achieve high robustness against adversarial attacks; par 0032; the training engine adds a preprocessing layer [i.e., adding adversarial protection] before the training or input data is fed into the DNN at the input layer).
DING discloses all the limitations as recited above, but do not explicitly disclose wherein the one or more hardened machine learning models are generated by iteratively retraining, following a specified protocol with a projected  the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples, the ratio of adversarial examples iteratively increased during each retraining iteration according to a cosine schedule.  
However, in an analogous art, Singh discloses increased robustness against adversarial attacks system/method that includes:
wherein the one or more hardened machine learning models are generated by iteratively retraining (Singh: par 0032; the adversarially-robust neural-network training system can sample or extracts the weights of the copy neural network at a midpoint of a training cycle. Thus, the adversarially-robust neural-network training system can generate a plurality of cyclically trained neural networks based on the weights extracted at the midpoints of the training cycles; par 0116; during the next training cycle, the previously dropped neurons are added back into the neural network and acts are repeated to intelligently identify and drop neurons with probabilities of learning similar features to other neurons of the neural network based on the updated weights. Involve iteratively repeating training cycles until the neural network converges or another stopping condition is met),
following a specified protocol with a projected gradient descent white-box attack with an infinity norm constraint on adversarial samples (Singh: par 0040; an adversarial attack refers to a white box attack and/or a black box attack [] an adversarial attack includes a noise input that causes perturbations to neural network input which result in inaccurate neural network predictions; par 0085; the adversarially-robust neural-network training system increases the robustness of the neural network against adversarial attacks [] the adversarially-robust neural-network training system provides greater security against various adversarial attack methods such as the FGSM method, the DeepFool method, and the projected gradient descent ("PGD") method; par 0116; during the next training cycle, the previously dropped neurons are added back into the neural network and acts are repeated to intelligently identify and drop neurons with probabilities of learning similar features to other neurons of the neural network based on the updated weights. involve iteratively repeating training cycles until the neural network converges or another stopping condition is met),
the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples, the ratio of adversarial examples iteratively increased during each retraining iteration according to a cosine schedule (Singh: par 0074; the adversarially-robust neural-network training system determines a cosine similarity between each pair of neurons and generates a similarity score for a particular neuron by adding the cosine values of the neuron with those of all other neurons; par 0116; during the next training cycle, the previously dropped neurons are added back into the neural network and acts are repeated to intelligently identify and drop neurons with probabilities of learning similar features to other neurons of the neural network based on the updated weights. involve iteratively repeating training cycles until the neural network converges or another stopping condition is met).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Singh with the method/system of DING to include wherein the one or more hardened machine learning models are generated by iteratively retraining, following a specified protocol with a projected gradient descent white-box attack  the one or more previously trained machine learning models using a ratio of the adversarial examples to benign examples, the ratio of adversarial examples iteratively increased during each retraining iteration according to a cosine schedule. One would have been motivated to trained neural network with increased robustness against adversarial attacks by utilizing a dynamic dropout routine and/or a cyclic learning rate routine (Singh: abstract).

Regarding Claim 2;
DING in combination with Singh disclose the method of claim 1, 
DING discloses receiving the one or more previously trained machine learning models (DING: par 0053; an original neural network model (e.g., a pre-trained neural network) may be provided, accessed, already residing on, or otherwise loaded into the platform).
Singh further discloses performing the retraining of the one or more previously trained machine learning models to include the adversarial protection based on one or more adversarial protection protocols  (Singh: par 0116; during the next training cycle, the previously dropped neurons are added back into the neural network and acts are repeated to intelligently identify and drop neurons with probabilities of learning similar features to other neurons of the neural network based on the updated weights. involve iteratively repeating training cycles until the neural network converges or another stopping condition is met).
One would have been motivated to trained neural network with increased robustness against adversarial attacks by utilizing a dynamic dropout routine and/or a cyclic learning rate routine (Singh: abstract).
Regarding Claim 3; 
DING in combination with Singh disclose the method of claim 1, 
DING further discloses adding one or more preprocessing layers to the one or more previously trained machine learning models (DING: par 0053; an original neural network model (e.g., a pre-trained neural network) may be provided, accessed, already residing on, or otherwise loaded into the platform. This pre-trained neural network is not robust enough against certain types of adversarial attacks. the platform adversarially trains the neural network using input data with push-to-corner preprocessing; par 0029; training engine that uses a Push-To-Corner defence strategy to achieve high robustness against adversarial attacks; par 0032; the training engine adds a preprocessing layer before the training or input data is fed into the DNN at the input layer), wherein a degree of adversarial protection strength is adjusted in each of the one or more preprocessing layers (DING: par 0048; neural network can include a preprocessing (or saturation) layer for implementing push-to-comer preprocessing; par 0064; the process adds the saturation layer which provides better robustness performance).  
  
Regarding Claim 6; 
DING in combination with Singh disclose the method of claim 1, 
DING further discloses automatically implementing one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models; or receiving, from a user, one or more adversarial protection protocols to be used for providing the one or more hardened machine learning models (DING: par 0053; the platform adversarially trains the neural network using input data with push-to-corner preprocessing; par 0048; the neural network can include a preprocessing (or saturation) layer for implementing push-to-comer preprocessing. Accordingly, the neural network includes a pre-processing layer, an input layer, a hidden layer, and an output layer; par 0032; the training engine adds a preprocessing layer before the training or input data is fed into the DNN at the input layer).  

Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 10;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3. 
 
Regarding Claim 13;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  
Regarding Claim 15;
This Claim recites a computer program product that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 16;
This Claim recites a computer program product that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 17;
This Claim recites a computer program product that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 19;
This Claim recites a computer program product that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al. (US 20190354688) in view Singh et al. (US 20200234110) and further in view of Kursun et al. (“Kursun,” US 20200160170, filed on 11/20/2018)

Regarding Claim 4;
DING in combination with Singh disclose the method of claim 1, 
DING in combination with Singh disclose all the limitations as recited above, but do not explicitly disclose adding one or more neural network layers to the one or more previously trained machine learning models. 
However, in an analogous art, Kursun discloses real time adaptations in neural networks system/method that includes:
adding one or more neural network layers to the one or more previously trained machine learning models (Kursun: par 0079; fig. 5; the system is configured to modify a depth of the neural network, wherein the system may add, remove, or otherwise modify a number of layers of the neural network (e.g., input layer, output layer, hidden layers). Additionally, the system may generate or modify one or more connectors or multiplexers between neurons or layers of the neural network).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kursun with the method/system of DING and Singh to include adding one or more neural network layers to the one or more previously trained machine learning models. One would have been motivated to determine a response state of the neural network learning engine, the state defining one or more neural network parameters for monitoring the data stream with the neural network learning engine (Kursun: abstract).


Regarding Claim 5; 
DING in combination with Singh disclose the method of claim 1, 
DING in combination with Singh disclose all the limitations as recited above, but do not explicitly disclose adding one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols.  
However, in an analogous art, Kursun discloses real time adaptations in neural networks system/method that includes:
adding one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols (Kursun: par 0079; fig. 5; the system is configured to modify a depth of the neural network, wherein the system may add, remove, or otherwise modify a number of layers of the neural network (e.g., input layer, output layer, hidden layers). Additionally, the system may generate or modify one or more connectors or multiplexers between neurons or layers of the neural network).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kursun with the method/system of DING and Singh to include adding one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols. One would have been motivated to determine a response (Kursun: abstract).

Regarding Claim 11;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 18; 
DING in combination with Singh disclose the computer program product of claim 15, 
DING in combination with Singh disclose all the limitations as recited above, but do not explicitly disclose adds one or more neural network la layers to the one or more previously trained machine learning models; or adds one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols.  
However, in an analogous art, Kursun discloses real time adaptations in neural networks system/method that includes:
(Kursun: par 0079; fig. 5; the system is configured to modify a depth of the neural network, wherein the system may add, remove, or otherwise modify a number of layers of the neural network (e.g., input layer, output layer, hidden layers). Additionally, the system may generate or modify one or more connectors or multiplexers between neurons or layers of the neural network); or adds one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols (Kursun: par 0079; fig. 5; the system is configured to modify a depth of the neural network, wherein the system may add, remove, or otherwise modify a number of layers of the neural network (e.g., input layer, output layer, hidden layers). Additionally, the system may generate or modify one or more connectors or multiplexers between neurons or layers of the neural network).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kursun with the method/system of DING and Singh to include adds one or more neural network la layers to the one or more previously trained machine learning models; or adds one or more post-processing output layers to the one or more previously trained machine learning models, the one or more post-processing output layers having been retrained with the adversarial protection based on one or more adversarial protection protocols. One would have been motivated to determine a response state of the neural network learning engine, the state (Kursun: abstract).

Claims	7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al. (US 20190354688) in view Singh et al. (US 20200234110) and further in view of Doyle et al. (“Doyle,” US 20200126533, filed on 10/22/2018)

Regarding Claim 7; 
DING in combination with Singh disclose the method of claim 1, 
Singh further discloses monitoring and tracking each state of the one or more previously trained machine learning models while being retrained (Singh: par 0116; during the next training cycle, the previously dropped neurons are added back into the neural network and acts are repeated to intelligently identify and drop neurons with probabilities of learning similar features to other neurons of the neural network based on the updated weights. involve iteratively repeating training cycles until the neural network converges or another stopping condition is met);
DING in combination with Singh disclose as recited above, but do not explicitly disclose detecting a training collapse to the one or more previously trained machine learning models during the retraining; or enabling one or more roll-back strategies for the one or more previously trained machine learning models during a retraining operation.  
However, in an analogous art, Doyle discloses machine learning model system/method that includes:
detecting a training collapse to the one or more previously trained machine learning models during the retraining (Doyle: par 0082; a machine learning model may be caused to be trained based on the training set of n-gram [] machine learning model may be re-trained based on feedback obtained by machine learning model system; par 0031; the offensiveness-classification model may further be tested and improved for identification of offensive input classifications by monitoring outputs of the natural-language generation model and feedback to the outputs; par 0095; classifying module determines that the selected utterance does not satisfy the offensiveness criteria, another semantically related utterance from the ranked list of semantically related utterances may be selected); or enabling one or more roll-back strategies for the one or more previously trained machine learning models during a retraining operation (Doyle: par 0082; a machine learning model may be caused to be trained based on the training set of n-gram [] machine learning model may be re-trained based on feedback obtained by machine learning model system; par 0031; the offensiveness-classification model may further be tested and improved for identification of offensive input classifications by monitoring outputs of the natural-language generation model and feedback to the outputs; par 0095; classifying module determines that the selected utterance does not satisfy the offensiveness criteria, another semantically related utterance from the ranked list of semantically related utterances may be selected. The semantically related utterance selected correspond to a next highest ranked utterance after the utterance selected).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Doyle with the method/system of DING and Singh to include detecting a training collapse to the one or more previously trained machine learning models during the retraining; or enabling one or more roll-back strategies for the one or  One would have been motivated to obtain a training set of n grams labeled as offensive; causing a machine learning model to be trained based on the training set of n-grams (Doyle: abstract).

 Regarding Claim 14;
This Claim recites a system that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7

Regarding Claim 20;
This Claim recites a computer program product that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W./Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439